When the plaintiff limited her demand to one hundred dollars, the amount in controversy became limited to that sum, and the title to real estate not being in question, the court, either with or without the consent of the parties, might refer the action. G. L., c. 231, s. 10. The award exceeding the amount claimed, the plaintiff was entitled to judgment on remitting the excess. Hoit v. Molony, 2 N.H. 323; Sanborn v. Emerson, 12 N.H. 58; Pierce v. Wood, 23 N.H. 519; Willard v. Stevens, 24 N.H. 271; Taylor v. Jones,42 N.H. 25, 38.
Exceptions overruled.
FOSTER, J., did not sit: the others concurred. *Page 531